                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:20-CV-202-D


:MIA C. ALFORD,                           )
                                          )
                         Plaintiff,       )
                                          )
                 v.                       )                      ORDER
                                          )
KATHLEEN MCGETTIGAN,                      )
Acting Director of the Office of          )
Personnel Management,                     )
                                          )
                         Defendant.       )


        On October 26, 2020, Mia C. Alford ("Alford" or ''plaintiff"), appearing nm se, filed a

motion to proceedinforma pauperis under28 U.S.C. § 1915 [D.E. 1]. On November 19, 2020, the

court referred the motion to Magistrate Judge Numbers for frivolity review [D.E. 5]. On December

15, 2020, Alford filed an amendment to her complaint [D.E. 7]. On February 23, 2021, Magistrate

Judge Numbers issued an Order and Memorandum and Recommendation ("M&R") and

recommended that the court transfer this action to the Federal Circuit because it has exclusive

jurisdiction to review the Merit Systems Protection Board's decision [D.E. 8]. Alford did not object

totheM&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions ofthe magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Jn:s. Co., 416 F.3d 310,315

(4th Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy




            Case 7:20-cv-00202-D Document 9 Filed 03/22/21 Page 1 of 2
itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. See Diamond, 416 F.3d at 315. Accordingly, the court adopts the

conclusions in the M&R and transfers the action to the Federal Circuit because it has exclusive

jurisdiction to review the Merit Systems Protection Board's decision.

       In sum, the court GRANTS plaintiff's application to proceed in forma pauperis [D.E. 1],

ADOPTS the conclusions in the M&R [D.E. 8], and TRANSFERS this action to the Federal

Circuit.

           SO ORDERED. This 2.L day of March 2021.




                                                          JSC.DEVERID
                                                          United States District Judge




                                                 2

              Case 7:20-cv-00202-D Document 9 Filed 03/22/21 Page 2 of 2
